DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated March 11, 2021.  Claims 1-12, 14, 16, and 18-20 are currently amended and claims 18-20 remain pending in the application and have been fully considered by Examiner.    
The informalities present in claims 2, 3, 1, 12, and 19 have been corrected and the objections are withdrawn.  
The 35 USC 112(b) deficiency in claim 20 has been corrected and the objection is withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim objections
Claims 13-17 are objected to because of the following informalities:
Claim 13, line 6, “a” before “second” should have been --the-- or “a” should be deleted.
Claims 14-17 depend on the objected claim and inherently have the same deficiency as the objected claim.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (20180314511 – hereinafter Butcher) in view of Beeler, “Intel Optane DC .

	With respect to claim 1, Butcher discloses An information handling system (e.g., Figs. 1-2 and associated text, e.g., [0016] An IHS has persistent memory device(s) coupled to a processor.), comprising: 
	a first non-volatile dual in-line memory module (NVDIMM) including [a first Serial Presence Interface (SPI) read only memory (ROM) device], and a first non-volatile memory device, [wherein the first non-volatile memory device includes a first partition that is accessible to a Basic Input/Output System (BIOS) instantiated on the information handling system, and that is not accessible to an operating system instantiated on the information handling system] (e.g., Figs. 1-2 and 7 along with associated text, e.g., [0020], system memory 106 can be contained within persistent memory devices (NVDIMMs); [0023], In an exemplary embodiment, the persistent memory devices 102 can be non-volatile dual in-line memory modules (NVDIMMs), and specifically NVDIMM-N memory that combines dynamic random access memory (DRAM) 134 and negative-AND (NAND) Flash non-volatile memory 136.... The Flash non-volatile (NV) memory 136 [first non-volatile memory] of the persistent memory devices 102 provides backup and restore of all DRAM 134 of the persistent memory devices 102 for reliable data persistence through power failure; [0003], NVDIMMs are examples of functional components that include a controller, which executes a firmware image contained in firmware.); and 
	a processor configured to execute a firmware updater to (e.g., Figs. 1-2 and 7 and associated text, e.g., [0025] In one or more embodiments, the firmware interface 116 includes a persistent memory (PM) firmware (FW) update utility 146.): 
	store a first firmware image for the first NVDIMM to [the first SPI ROM device] (e.g., Figs. 1, 2, and 7 along with associated text, e.g., [0016] The processor replaces the first firmware image on the first memory device with the second firmware image; see also [0003], NVDIMMs are examples of functional components that include a controller, which executes a firmware image contained in firmware; see also [0025-6], [0038], and [0040].); and store the first firmware image to the first non-volatile memory device (e.g., Figs. 1-2 and 7 along with associated text, particularly Fig. 1 that depicts First Firmware Image 140a inside Non-Volatile Memory 136 [first non-volatile memory device].).
	Butcher does not appear to explicitly disclose a first Serial Presence Interface (SPI) read only memory (ROM) device. However, this is taught in analogous art, Beeler (e.g., p. 4, SPI Flash stores the module’s firmware.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler because “Intel Optane DC persistent memory  modules offer a wide variety of benefits for end users,” as suggested by Beeler (see p. 10).  
	Although Butcher discloses storing the first firmware image to the first non-volatile memory device (see above), it does not appear to explicitly disclose wherein the first non-volatile memory device includes a first partition that is accessible to a Basic Input/Output System (BIOS) instantiated on the information handling system, and that is not accessible to an operating system instantiated on the information handling system or that the first firmware image is stored to the first partition of the first non-volatile memory device.  However, this is taught in analogous art, Cheston (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an Option ROM, physically located on the adapter, that contains the adapter's BIOS extension code. BIOS extension code is executable code in a binary format (i.e., native machine code). For purposes of this disclosure, an adapter's BIOS extension code may be referred to as the adapter's BIOS extension file.].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hidden partition invention of Cheston because it would decrease the probability of an end user corrupting the memory contents, as suggested by Cheston (see [0007] and [0026]).

	With respect to claim 10, Butcher discloses A method, comprising: 
	storing, by a processor of an information handling system, a first firmware image for a first a non-volatile dual in-line memory module (NVDIMM) on [a first Serial Presence Interface (SPI) read only memory (ROM) device] of the NVDIMM (e.g., Figs. 1-2 and 7 along with associated text, e.g., [0020], system memory 106 can be contained within persistent memory devices (NVDIMMs); [0023], In an exemplary embodiment, the persistent memory devices 102 can be non-volatile dual in-line memory modules (NVDIMMs), and specifically NVDIMM-N memory that combines dynamic random access memory (DRAM) 134 and negative-AND (NAND) Flash non-volatile memory 136.... The Flash non-volatile (NV) memory 136 [first non-volatile memory] of the persistent memory devices 102 provides backup and restore of all DRAM 134 of the persistent memory devices 102 for reliable data persistence through power failure; [0003], NVDIMMs are examples of functional components that include a controller, which executes a firmware image contained in firmware; [0016] The processor replaces the first firmware image on the first memory device with the second firmware image.); and 
	storing, by the processor, the first firmware image in [a first partition of] a first non-volatile memory device of the NVDIMM, [wherein the first partition is accessible to a Basic Input/Output System (BIOS) instantiated on the information handling system, and is not accessible to an operating system instantiated on the information handling system] (e.g., Figs. 1-2 and 7 along with associated text, particularly Fig. 1 that depicts First Firmware Image 140a inside Non-Volatile Memory 136 [first non-volatile memory device].).
	Butcher does not appear to explicitly disclose a first Serial Presence Interface (SPI) read only memory (ROM) device. However, this is taught in analogous art, Beeler (e.g., p. 4, SPI Flash stores the module’s firmware.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler because “Intel Optane DC persistent memory  modules offer a wide variety of benefits for end users,” as suggested by Beeler (see p. 10).  
	Although Butcher discloses storing the first firmware image to the first non-volatile memory device (see above), it does not appear to explicitly disclose wherein the first partition is accessible to a Basic Input/Output System (BIOS) instantiated on the information handling system, and is not accessible to an operating system instantiated on the information handling system or that the first firmware image is stored to the first partition of a first non-volatile memory device.  However, this is taught in analogous art, Cheston (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to application programs and the operating system while hidden partition 124 identifies a portion of DASD 120 that is generally inaccessible to the operating system and any applications running under it; [0021], One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an Option ROM, physically located on the adapter, that contains the adapter's BIOS extension code. BIOS extension code is executable code in a binary format (i.e., native machine code). For purposes of this disclosure, an adapter's BIOS extension code may be referred to as the adapter's BIOS extension file.].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hidden partition invention of Cheston because it would decrease the probability of an end user corrupting the memory contents, as suggested by Cheston (see [0007] and [0026]).

	With respect to claim 18, Butcher discloses An information handling system (e.g., Figs. 1-2 and associated text, e.g., [0016] An IHS has persistent memory device(s) coupled to a processor.), comprising: 
	a first [DC] persistent memory module [(DCPMM)] including [a first Serial Presence Interface (SPI) read only memory (ROM) device], and a first non-volatile memory device, [wherein the first non-volatile memory device includes a first partition that is accessible to a  (e.g., Figs. 1-2 and 7 along with associated text, e.g., [0020], system memory 106 can be contained within persistent memory devices (NVDIMMs); [0023], In an exemplary embodiment, the persistent memory devices 102 can be non-volatile dual in-line memory modules (NVDIMMs), and specifically NVDIMM-N memory that combines dynamic random access memory (DRAM) 134 and negative-AND (NAND) Flash non-volatile memory 136.... The Flash non-volatile (NV) memory 136 [first non-volatile memory] of the persistent memory devices 102 provides backup and restore of all DRAM 134 of the persistent memory devices 102 for reliable data persistence through power failure; [0003], NVDIMMs are examples of functional components that include a controller, which executes a firmware image contained in firmware.); and 	
	a processor configured to execute a firmware updater to (e.g., Figs. 1-2 and 7 and associated text, e.g., [0025] In one or more embodiments, the firmware interface 116 includes a persistent memory (PM) firmware (FW) update utility 146.): 
	store a first firmware image for the first [DCPMM] to the [first SPI ROM] device(e.g., Figs. 1, 2, and 7 along with associated text, e.g., [0016] The processor replaces the first firmware image on the first memory device with the second firmware image; see also [0003], NVDIMMs are examples of functional components that include a controller, which executes a firmware image contained in firmware; see also [0025-6], [0038], and [0040].); 	store the first firmware image to the [first partition of the] first non-volatile memory device (e.g., Figs. 1-2 and 7 along with associated text, particularly Fig. 1 that depicts First Firmware Image 140a inside Non-Volatile Memory 136 [first non-volatile memory device].); 
	receive a second firmware image for the first [DCPMM], wherein the second firmware image is a newer firmware image than the first firmware image (e.g., Figs. 1-7 and associated text, e.g. [0042], The processor replaces the first firmware image with the second firmware image in response to the configuration setting indicating the updating to a higher version and the second firmware image being the higher [newer] version of the firmware image.); and 
	store the second firmware image to the [first SPI ROM device] (Id., particularly, The processor replaces the first firmware image with the second firmware image.).
	Butcher does not appear to explicitly disclose a first Serial Presence Interface (SPI) read only memory (ROM) device or DCPMM. However, this is taught in analogous art, Beeler (e.g., p. 4, SPI Flash stores the module’s firmware; p. 1, Intel has talked about Optane DC Persistent Memory Modules (PMM) publicly for over a year now, espousing the benefits of a new tier of data centric architecture that sits between DRAM and Optane DC SSDs, with sequentially slower SSD and HDD media cascading down the pyramid to tape at the archive level.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler because “Intel Optane DC persistent memory  modules offer a wide variety of benefits for end users,” as suggested by Beeler (see p. 10).  
	Although Butcher discloses storing the first firmware image to the first non-volatile memory device (see above), it does not appear to explicitly disclose wherein the first non-volatile memory device includes a first partition that is accessible to a Basic Input/Output System instantiated on the information handling system, and that is not accessible to an operating system instantiated on the information handling system or that the first firmware the first partition of the first non-volatile memory device.  However, this is taught in analogous art, Cheston (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to application programs and the operating system while hidden partition 124 identifies a portion of DASD 120 that is generally inaccessible to the operating system and any applications running under it; [0021], One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an Option ROM, physically located on the adapter, that contains the adapter's BIOS extension code. BIOS extension code is executable code in a binary format (i.e., native machine code). For purposes of this disclosure, an adapter's BIOS extension code may be referred to as the adapter's BIOS extension file.].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hidden partition invention of Cheston because it would decrease the probability of an end user corrupting the memory contents, as suggested by Cheston (see [0007] and [0026]).

	With respect to claims 2 and 11, Butcher also discloses wherein the processor is further configured to execute the firmware updater to: receive a second firmware image for the first NVDIMM, wherein the second firmware image is a newer firmware image than the first firmware image  (e.g., Figs. 1-7 and associated text, e.g. [0042], The processor replaces the first firmware image with the second firmware image in response to the configuration setting indicating the updating to a higher version and the second firmware image being the higher version of the firmware image.); store the second firmware image to the [first SPI ROM device] (Id., particularly, The processor replaces the first firmware image with the second firmware image.) and Beeler discloses the SPI ROM device (e.g., p. 4, SPI Flash stores the module’s firmware.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reasons set forth above with respect to claims 1 and 10.

	With respect to claim 4, Butcher also discloses a second NVDIMM including a second [SPI ROM device], and a second non-volatile memory device [wherein the second non-volatile memory device includes a second partition that is accessible to the BIOS, and that is not accessible to the operating system], wherein the second [SPI ROM device] stores a second firmware image for the second NVDIMM (e.g., Figs. 1-2, particularly persistent memory device 102b of Fig. 1 and DIMM B of Fig. 2.); 
	wherein the processor is further configured to: determine whether or not the first NVDIMM and the second NVDIMM are compatible based upon the first and second firmware images (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image (decision block 710). In response to the first firmware image being equal to the second firmware image, method 700 ends. In response to the first firmware image being different from the second firmware image . 
	Furthermore, Beeler teaches SPI ROM device (e.g., p. 4, SPI Flash stores the module’s firmware.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reason set forth above with respect to claim 1.
	Furthermore, Cheston teaches wherein the second non-volatile memory device includes a second partition that is accessible to the BIOS, and that is not accessible to the operating system (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to application programs and the operating system while hidden partition 124 identifies a portion of DASD 120 that is generally inaccessible to the operating system and any applications running under it; [0021], One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an Option ROM, physically located on the adapter, that contains the adapter's BIOS extension code. BIOS extension code is executable code in a binary format (i.e., native machine code). For purposes of this disclosure, an adapter's BIOS extension code may be referred to as the adapter's BIOS extension file.].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the secure partition invention of Cheston for the same reason set forth above with respect to claim 1.

	With respect to claim 5, Butcher also discloses wherein in determining whether or not the first NVDIMM and the second NVDIMM are compatible, the processor is further configured to: determine a first revision level of the first firmware image; and determine a second revision level of the second firmware image, wherein the first and second NVDIMMs are determined to be compatible when the first revision level is the same as the second revision level (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image (decision block 710). In response to the first firmware image being equal to the second firmware image [compatible], method 700 ends; see also [0026], [0033], [0034], and [0043].)

	With respect to claim 6, Butcher also discloses wherein the first and second NVDIMMs are determined to not be compatible when the first revision level is a later revision level than the second revision level (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image (decision block 710). In response to the first firmware image being equal to the second firmware image [compatible], method 700 ends. In response to the first firmware image being different from the second firmware image [incompatible], the processor selectively replaces the first firmware image on the first memory device with the second firmware image (block 712); see also [0026], [0033], [0034], and [0043].)

	With respect to claim 7, Butcher also discloses wherein, when the first and second NVDIMMs are not compatible, the processor is further configured to: retrieve the first firmware image from the [first partition of the] first non-volatile memory device; store the first firmware image to the second [SPI ROM device]; and store the first firmware image to the [second partition of the] second non-volatile memory device (e.g., Figs. 1-7 and associated text, e.g., [0038], In response to the first firmware image being different from the second firmware image, the processor selectively replaces the first firmware image on the first memory device with the second firmware image (block 712); [0043], In response to finding some incompatibility or other issue with a later version of the firmware image, the system can automatically or be manually directed to revert back to a lower version of the firmware image.), Beeler discloses SPI ROM device (e.g., p. 4, SPI Flash stores the module’s firmware.), and Cheston discloses first partition of the first non-volatile memory device and second partition of the second non-volatile memory device (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to application programs and the operating system while hidden partition 124 identifies a portion of DASD 120 that is generally inaccessible to the operating system and any applications running under it; [0021], One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler and the hidden partition invention of Cheston for the same reason set forth above with respect to claim 1.

	With respect to claim 8, Butcher also discloses wherein the firmware updater comprises one of the BIOS of the information handling system, and a firmware update program  (e.g., Figs. 1-2 and 7 and associated text, e.g., [0025] In one or more embodiments, the firmware interface 116 includes a persistent memory (PM) firmware (FW) update utility 146.).

	With respect to claim 9, Beeler further teaches wherein the first NVDIMM is a DC Persistent Memory Module (DCPMM) (e.g., p. 1, Intel has talked about Optane DC Persistent Memory Modules (PMM) publicly for over a year now, espousing the benefits of a new tier of data centric architecture that sits between DRAM and Optane DC SSDs, with sequentially slower SSD and HDD media cascading down the pyramid to tape at the archive level.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reason set forth above with respect to claim 1.

With respect to claim 13, Butcher also discloses determining, by the processor, whether or not the first NVDIMM and a second NVDIMM are compatible, wherein the second NVDIMM includes a second [SPI ROM device], and a second non-volatile memory device, wherein the second [SPI ROM device] stores a second firmware image for the second NVDIMM, and wherein determining whether or not the first NVDIMM and a second NVDIMM are compatible is based upon the first and second firmware images (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image [compatible] (decision block 710). In response to the first firmware image being equal to the second firmware image, method 700 ends. In response to the first firmware image being different from the second firmware image [incompatible], the processor selectively replaces the first firmware image on the first memory device with the second firmware image (block 712); see also [0026], [0033], [0034], and [0043].) and Beeler teaches SPI ROM device (e.g., p. 4, SPI Flash stores the module’s firmware.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reason set forth above with respect to claim 10.
	
	With respect to claim 14, Butcher also discloses wherein in determining whether or not the first NVDIMM and the second NVDIMM are compatible, the method further comprises: determining a first revision level of the first firmware image; and determining a second revision level of the second firmware image, wherein the first and second NVDIMMs are determined to be compatible when the first revision level is the same as the second revision level (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image (decision block 710). In response to the first firmware image being equal to the second firmware image [compatible], method 700 ends; see also [0026], [0033], [0034], and [0043].).

	With respect to claim 15, Butcher also discloses wherein the first and second NVDIMMs are determined to not be compatible when the first revision level is a later revision level than the second revision level  (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the second firmware image (decision block 710). In response to the first firmware image being equal to the second firmware image [compatible], method 700 ends. In response to the first firmware image being different from the second firmware image [incompatible], the processor selectively replaces the first firmware image on the first memory device with the second firmware image (block 712); see also [0026], [0033], [0034], and [0043].).

	With respect to claim 16, Butcher also discloses wherein, when the first and second NVDIMMs are not compatible, the method further comprises: retrieving, by the processor, the first firmware image from the [first partition of the] first non-volatile memory device; storing, by the processor, the first firmware image to the second [SPI ROM device]; and storing, by the processor, the first firmware image to the second non-volatile memory device (e.g., Figs. 1-7 and associated text, e.g., [0038], In response to the first firmware image being different from the second firmware image, the processor selectively replaces the first firmware image on the first memory device with the second firmware image (block 712); [0043], In response to finding some incompatibility or other issue with a later version of the firmware image, the system can automatically or be manually directed to revert back to a lower version of the firmware image.), Beeler discloses SPI ROM device (e.g., p. 4, SPI Flash stores the module’s firmware.), and Cheston discloses first partition of the (e.g., Figs. 2-3 and associated text, e.g., [0020], As their names imply, user partition 122 identifies a portion of DASD 120 that is available to application programs and the operating system while hidden partition 124 identifies a portion of DASD 120 that is generally inaccessible to the operating system and any applications running under it; [0021], One embodiment of the invention contemplates using hidden partition 124 in DASD 120 to store BIOS extension files for one or more of the peripheral devices connected to system 100; see also [0006] PCI (and other bus type) adapters allow for the inclusion of an Option ROM, physically located on the adapter, that contains the adapter's BIOS extension code. BIOS extension code is executable code in a binary format (i.e., native machine code). For purposes of this disclosure, an adapter's BIOS extension code may be referred to as the adapter's BIOS extension file.].).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

	With respect to claim 17, Beeler further discloses wherein the first NVDIMM is a DC Persistent Memory Module (DCPMM) (e.g., p. 1, Intel has talked about Optane DC Persistent Memory Modules (PMM) publicly for over a year now, espousing the benefits of a new tier of data centric architecture that sits between DRAM and Optane DC SSDs, with sequentially slower SSD and HDD media cascading down the pyramid to tape at the archive level.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reason set forth above with respect to claim 1.

	With respect to claim 20, Butcher also discloses a second [DCPMM] including a second [SPI ROM device], and a second non-volatile memory device, wherein the second [SPI ROM device] stores a third firmware image for the second [DCPMM] (e.g., Figs. 1-2, particularly persistent memory device 102b of Fig. 1 and DIMM B of Fig. 2.); wherein the processor is further configured to: determine whether or not the first [DCPMM] and the second [DCPMM] are compatible based upon the second and third firmware images (e.g., Figs. 1-7 and associated text, e.g., [0003], Replacing or adding NVDIMMs in servers can result in mismatched versions of firmware images in firmware. Memory features, such as interleaving, may suffer from mismatched persistent memory devices containing different firmware versions; [0038], The processor makes a determination of whether the first firmware image equals the DCPMM and SPI ROM (e.g., p. 4, SPI Flash stores the module’s firmware; p. 1, Intel has talked about Optane DC Persistent Memory Modules (PMM) publicly for over a year now, espousing the benefits of a new tier of data centric architecture that sits between DRAM and Optane DC SSDs, with sequentially slower SSD and HDD media cascading down the pyramid to tape at the archive level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reason set forth above with respect to claim 18.

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Beeler and Cheston, as applied to claims 2, 10, and 18 above, and further in view of Jeong et al. (20200073654 – hereinafter Jeong).

	With respect to claims 3 and 12, Butcher also discloses wherein the processor is further configured to execute the firmware updater to: reboot the information handling system (e.g., Figs. 1- 7 and associated text, e.g., [0029] FIG. 3 illustrates a method 300 for automatic intra-system firmware image updating that is implemented in a firmware interface during a system boot or restart operation of an IHS, such as implemented by BIOS; see also [0031], [0036], [0037].). Butter in view of Beeler does not appear to explicitly disclose determine whether or not the first NVDIMM was initialized in during the reboot of the information handling system; retrieve the first firmware image from the first non-volatile memory device when the first NVDIMM was not initialized in during the reboot; and restore the first firmware image to the first SPI ROM device in response to retrieving the first firmware image from the first non-volatile memory device.  With the exception of NVDIMM, which is taught by Butcher, and SPI ROM, which is taught by Beeler, and the first partition of the first non-volatile memory device, which is taught by Cheston (see the rejections of claim 1 and 10 above), this is taught in analogous art, Jeong (e.g., Figs. 1-7 and associated text, e.g., [0072] In operation 480, the update providing apparatus may roll back the target controller by using the previous version ROM image, when the update fails. The update providing apparatus may restore the target controller by using the pre-stored previous version ROM image, when the update of the first controller, which is capable of affecting the safety, fails; [0084] In operation 590, the update providing apparatus may roll back the target controller by using the previous version ROM image; 0098] In operation 740, the update providing apparatus may display a warning pop-up window, when mm_flag is `0` (when the update of the second controller fails). The update providing apparatus may output a warning pop-up window for notifying a driver that the update fails, without performing the booting when the update fails.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler and the hidden partition invention of Cheston for the same reason set forth above with respect to claims 1 and 10.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM invention of Beeler for the same reasons set forth above with respect to claims 1 and 10.

	With respect to claim 19, Butcher also discloses wherein the processor is further configured to execute the firmware updater to: reboot the information handling system: (e.g., Figs. 1- 7 and associated text, e.g., [0029] FIG. 3 illustrates a method 300 for automatic intra-system firmware image updating that is implemented in a firmware interface during a system boot or restart operation of an IHS, such as implemented by BIOS; see also [0031], [0036], [0037].). Butter in view of Beeler does not appear to explicitly disclose determine whether or not the first DCPMM was initialized in during the reboot of the information handling system: retrieve the first firmware image from the [the first partition of the] first non-volatile memory device when the first DCPMM was not initialized in during the reboot; and restore the first firmware image to the first SPI ROM device in response to retrieving the first firmware image from the first non-volatile memory device. With the exception of NVDIMM, which is taught by Butcher, SPI ROM, which is taught by Beeler, and the first partition of the, which is taught by Cheston (see the rejection of claim 18 vabove), this is taught in analogous art, Jeong (e.g., Figs. 1-7 and associated text, e.g., [0072] In operation 480, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Jeong because firmware updates can fail and this provides an effective way to ensure continued operation in the event of a firmware update failure.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Butcher with the DCPMM inventions of Beeler and Cheston for the same reason set forth above with respect to claims 18.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/


/S. Sough/SPE, Art Unit 2192